Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11
Claims 1 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (2013/0146569; “Woods”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”).
Regarding claim 1, Woods discloses in figures 1-3, and related text, an apparatus, comprising:  a beam controller to tune delivery of a laser to a workpiece, the beam controller coupled to the perturbation assembly, the beam controller powered by, or comprising, a power source and arranged to identify a beam perturbation device drive level arranged to tune the delivery of the laser to the workpiece.  Woods, Abstract. (“Systems and methods are provided for adjusting a laser beam applied to a workpiece in a processing operation. A laser processing system receives the laser beam that is associated with a beam quality property. The laser processing system adjusts the laser beam to change the beam quality property based on a characteristic of the workpiece, a characteristic of the processing operation, or a combination thereof. The adjusted laser beam can also be delivered to the workpiece.”).
[0023] FIG. 1 shows an exemplary process for adjusting a laser beam applied to a workpiece in a material processing operation. The process starts (step 102) when a laser beam is delivered to a laser processing system from a laser source (step 104). The laser beam is associated with a beam quality property. The laser processing system can adjust the laser beam to change the beam quality property (106). In some embodiments, the beam quality property can be adjusted based on a characteristic of the workpiece (e.g., a thickness of the workpiece), a characteristic of the processing operation, or a combination thereof (step 106). The process ends (step 110) when, after the laser processing system makes the appropriate adjustments to the laser beam, the laser beam is delivered to the workpiece to produce a more desired laser energy distribution on the workpiece, such as along the kerf of a cut (step 108).
[0029] FIG. 2 shows an exemplary laser processing system of the present invention. Conventional laser processing systems either are not effective in changing the beam quality, i.e., the BPP or M.sup.2 value, or do not allow optimization of the beam quality based on material and operational parameters. For example, in the context of CO.sub.2 lasers, many systems employ deformable mirrors to control beam divergence and focal position. These systems often interchange several focal length lenses to allow optimal cutting parameters for a range of material thicknesses. However, simply changing the beam diameter and focal length of a system does not change the beam quality of the laser beam. Other laser systems change the BPP or M.sup.2 value by using a double-clad fiber, such as by launching a beam into a smaller core for higher beam quality applications and into a larger core for lower beam quality applications. However, this design limits the laser to two discrete beam quality values and requires expensive fiber geometries to implement. In addition, such a fiber delivery mechanism does not allow optimization based on thickness of the workpiece or other parameters.
[0030] As shown in FIG. 2, an exemplary laser processing system 200 of the present invention includes a laser source 202, an adjustment module 204, a laser delivery module 206 and a material processing head 208. The laser source 202 can be any laser used for material processing, such as a fiber laser, disc laser, Nd:YAG laser, diode laser CO.sub.2 laser, or eximer laser. If the laser source 202 is a fiber laser source, it can include an optical fiber with a rare-earth-doped core for generating the laser beam. The fiber can be doped with erbium or ytterbium, for example. In some embodiments, an optical collimator (not shown) is inserted between the laser source 202 and the adjustment module 204 to limit the divergence of the beam and make rays of the beam more parallel.
[0031] After the laser source 202 generates a laser beam, the quality of the beam can be changed by the adjustment module 204 before the laser delivery module 206 delivers the beam to the material processing head 208 for application to a workpiece. In some embodiments, the laser delivery module 206 can include an optical fiber made of fused silica. The optical fiber can be a single-clad fiber.
[0032] To adjust the beam quality, the adjustment module 204 can change the manner with which the laser beam is launched into the input end of the optical fiber in the laser delivery module 206. In general, the beam quality is a function of the core diameter of the optical fiber and the maximum angle at which the laser exits the optical fiber. The core diameter is the diameter of the cylindrical core region of the fiber where guided light waves are confined. The exit angle is less than or equal to the optical fiber's numerical aperture (NA), which is the sine of the largest angle with respect to the fiber axis that the laser can propagate inside of the fiber while remaining guided within the core. Hence, the beam quality of a laser beam exiting the optical fiber can be adjusted by changing the core diameter, the propagation angle of the laser beam in the optical fiber, or a combination thereof.
[0033] In addition, it has been observed that beams launched at lower angles and/or lower order modes at the input end of the optical fiber tend to preserve the corresponding angles or modes at the exit end of the fiber and therefore have a delivered beam quality less than the maximum permitted in the fiber. In contrast, beams of higher launch angles and/or higher order modes tend to propagate at higher angles and/or modes and produce higher BPP or M.sup.2 values for the delivered beams. Therefore, to change the beam quality of a laser beam, the adjustment module 204 can selectively excite low or high order modes in the beam or launch at low or high angles, thereby changing the laser beam as it travels through the optical fiber and consequently changing the BPP or M.sup.2 value of the delivered laser beams.
[0034] FIGS. 3A-C show exemplary approaches used by the adjustment module 204 to change the beam quality of a laser beam. Usually a lens 350 is used to launch a laser beam into the input end 354 of the optical fiber in the delivery module 206. The lens' optical axis (not shown) can pass through the center of the lens 350 and coincide with the axis of rotational symmetry. In some embodiments as illustrated in FIG. 3A, to excite low order modes of the laser beam, the adjustment module 204 launches the beam 352a along the optical axis of the lens 350 into the input end 354 of the optical fiber as close to the center 356 of the optical fiber as possible and at the lowest possible input angle so as to preserve beam quality and generate low BPP or M.sup.2 value. In contrast, to excite high order modes of the laser beam, the adjustment module 204 translates the beam 352b with respect to the optical axis of the lens 350 and launches the translated beam 352b into the lens 350 in a path parallel to the optical axis. The lens 350 focuses the off-axis beam 352b and changes the angle of propagation of the beam 352b as it travels toward the center 356 of the input end 354 of the optical fiber. This increases the angle at which the laser is launched into the optical fiber, which degrades the beam quality and increases the BPP or M.sup.2 value. The amount of translation 358 from the optical axis of the lens 350 can be determined as a function of the thickness of the material being processed, the material type of the workpiece, the type of processing operation selected, the type of processing gas used, or a combination thereof.
[0035] In some embodiments, as shown in FIG. 3B, to excite high order modes in the beam received from the laser source 202, the adjustment module 204 keeps the beam 352c centered on the launch lens 350 along the optical axis, but translates the input end 354 of the optical fiber such that the intersection of the beam 352c and the input end 354 of the optical fiber is away from the center 356 of the input end of the optical fiber. The amount of displacement 360 can be a function of the thickness of the material being processed, the material type of the workpiece, the type of processing operation selected, the type of processing gas used, or a combination thereof.
[0036] In some embodiments, as shown in FIG. 3C, to excite high order modes in the beam received from the laser source 202, the adjustment module 204 changes the angle of rotation 362 of the lens 350 with respect to the longitudinal axis 364 of the optical fiber. The adjustment module 204 then launches the laser beam 352d along the optical axis of the lens 350 into the center 356 of the input end 354 of the optical fiber. As a result, the incident angle of the beam 352d at the input end 354 is increased. The angle of rotation 362 of the lens 350 can be determined as a function of the thickness of the material being processed, the material type of the workpiece, the type of processing operation selected, the type of processing gas used, or a combination thereof.
[0037] In some embodiments, to excite high order modes in the beam received from the laser source 202, the adjustment module 204 rotates the fiber end about the focal spot, zoom control the launch optics, and/or employ other techniques to change the propagation angle of the beam through the optical fiber. In some embodiments, the adjustment module 204 uses a combination of the aforementioned techniques, such as launching the beam into the input end of the optical fiber at angle, as shown in FIG. 3C, while displacing the laser beam from the center of the input end of the optical fiber, as shown in FIG. 3A or 3B. The angle with which the adjustment module 204 launches the beam into the input end of the optical fiber and the amount of displacement from the fiber center can be a function of the thickness of the material being processed, the material type of the workpiece, the type of processing operation selected, the type of processing gas used, or a combination thereof.
Woods, par. [0023] and [0029]-[0037].
Further regarding claim 1, Woods does not explicitly disclose that the beam controller is a  bend controlling perturbation assembly coupled to a first length of fiber or integral with the first length of fiber; the first length of fiber situated to receive an input optical beam, the first length of fiber having a first refractive index profile; the bend controller situated to select a bend of at least a section of the first length of fiber to perturb the input optical beam and produce a modified optical beam, by operating the perturbation assembly based on the identified beam perturbation device drive level; and a second length of fiber contiguous with the first length of fiber and situated to receive the modified optical beam.
However, Van Newkirk discloses in figure 1, and related text, an apparatus comprising: a first length of fiber (multi-core first fiber “MCF”) situated to receive an input optical beam, the first fiber having a first refractive index profile; a bend controller “plastic tube” situated to select a bend of at least a section of the first fiber to perturb the input optical beam and produce a modified optical beam. Van Newkirk further discloses a second length of fiber (few mode second fiber FMF) sharing a common border and touching (hence, contiguous) with the first length of fiber, Van Newkirk, p. 5189 (“MCF is … spliced to the FMF”), and situated to receive the modified optical beam. Van Newkirk, p. 5189 (“The MCF section is bent with a controlled direction and radius of curvature by fixing the fiber inside of a plastic tube and forcing it to bend through the inward movement of a translation stage… Bending the MCF changes the refractive index profile, and therefore changes the supermodes, their excitation from the SMF, and their propagation. This in turn changes the FMF modes that are excited by the MCF and their relative powers. … The change in relative power of each mode is then measured as a function of radius and direction of the MCF bending.”).

    PNG
    media_image1.png
    227
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    544
    media_image2.png
    Greyscale

Van Newkirk, Figures 1 and 2


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Woods such that the beam controller is a  bend controlling perturbation assembly coupled to a first length of fiber or integral with the first length of fiber; the first length of fiber situated to receive an input optical beam, the first length of fiber having a first refractive index profile; the bend controller situated to select a bend of at least a section of the first length of fiber to perturb the input optical beam and produce a modified optical beam, by operating the perturbation assembly based on the identified beam perturbation device drive level; and a second length of fiber contiguous with the first length of fiber and situated to receive the modified optical beam because the resulting configuration would enable “a high sensitivity to bending curvature and differential power distributions according to bending direction, without the need for spectral measurements.” Van Newkirk, Abstract.
Further regarding claim 1, while Woods in view of Van Newkirk discloses a second length of fiber (few mode second fiber FMF) that “supports” six linearly polarized (LP) modes, Van Newkirk, fig. 2(c), Woods in view of Van Newkirk does not explicitly disclose that the second length of fiber has a second refractive index profile selected to maintain at least one beam characteristic of the modified optical beam. 
However, Uden discloses in figure 1 a hole-assisted, few-mode multicore fiber that offers “improved mode-confinement and intercore crosstalk reduction.” Uden, p. 866.

    PNG
    media_image3.png
    257
    256
    media_image3.png
    Greyscale


Uden, Figure 1


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Woods in view of Van Newkirk to incorporate Uden’s few-mode, multi-core fiber as a second length of fiber contiguous with the first length of fiber – and having a second refractive index profile that maintains at least one beam characteristic of the modified optical beam -- because the resulting configuration would facilitate “longer transmission distances.” Uden, p. 866.
Regarding independent claim 11, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Woods in view of Van Newkirk and further in view of Uden, as applied in the rejection of claim 1, to comprise: means for variably controlling delivery of a laser to a work piece, the variable controlling means arranged to generate a control signal to send to the perturbation assembly, wherein the control signal is based on information about a demanded laser attribute for the delivery of the laser to the workpiece; a first length of fiber situated to receive an input optical beam, the first length of fiber having a first refractive index profile; a perturbation assembly coupled to the first length of fiber or integral with the first length of fiber; a second length of fiber contiguous with the first length of fiber and situated to receive a modified optical beam generated by operation of the perturbation assembly based on the generated control signal, the second length of fiber having a second refractive index profile selected to maintain at least one beam characteristic of the modified optical beam; because the resulting configuration would facilitate adjusting laser beams applied to work pieces; Woods, Abstract. (“Systems and methods are provided for adjusting a laser beam applied to a workpiece in a processing operation. A laser processing system receives the laser beam that is associated with a beam quality property. The laser processing system adjusts the laser beam to change the beam quality property based on a characteristic of the workpiece, a characteristic of the processing operation, or a combination thereof. The adjusted laser beam can also be delivered to the workpiece.”); by enabling “a high sensitivity to bending curvature and differential power distributions according to bending direction, without the need for spectral measurements; ” Van Newkirk, Abstract;  over “longer transmission distances.” Uden, p. 866.
Claims 2-3, 6-7, 12-13, and 16-17
Claims 2-3, 6-7, 12-13, and 16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (2013/0146569; “Woods”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”) as applied in the rejection of claims 1 and 11, and further in view of Kuang et al. (Plastic Optical Fiber Displacement Sensor Based on Dual Cycling Bending, Sensors 2010, 10, 10198-10210; doi:10.3390/s101110198; “Kuang”).
Regarding claims 2-3, 6-7, 12-13, and 16-17, Kuang discloses in figure 5, and related figures and text, a section of bend-sensitive optical fiber “POF” (labeled in figure 1(a)) that extends from a first fiber support (labeled R1 in figure 5) and a section of optical fiber “POF” that is situated between a first fiber support (labeled R1 in figure 5) and a second fiber support (labeled R3 in figure 5).


    PNG
    media_image4.png
    336
    491
    media_image4.png
    Greyscale

Kuang, Figure 1(a)




    PNG
    media_image5.png
    226
    559
    media_image5.png
    Greyscale

Kuang, Figure 1(c)


    PNG
    media_image6.png
    259
    506
    media_image6.png
    Greyscale

Kuang, Figure 5.



    PNG
    media_image7.png
    608
    911
    media_image7.png
    Greyscale

Kuang, Figure 8.

    PNG
    media_image8.png
    272
    423
    media_image8.png
    Greyscale

Kuang, Figure 9.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Woods in view of Van Newkirk and further in view of Uden’s optical fiber bending device to comprise:

2.  The apparatus of claim 1, wherein a section of the first length of fiber extends from a fiber support.  
3.  The apparatus of claim 1, wherein a section of the first length of fiber is situated between a first fiber support and a second fiber support.  
6.  The apparatus of claim 1, wherein the bend controller comprises: means for urging the first length of fiber toward a fiber shaping surface.  
7.  The apparatus of claim 1, wherein the bend controller comprises: means for displacing a core of the first length of fiber from a fiber axis.  
12.  The apparatus of claim 11, wherein a section of the first length of fiber extends from a fiber support.  
13.  The apparatus of claim 11, wherein a section of the first length of fiber is situated between a first fiber support and a second fiber support.  
16.  The apparatus of claim 11, wherein the perturbation assembly comprises: means for urging the first length of fiber toward a fiber shaping surface.  
17.  The apparatus of claim 11, wherein the perturbation assembly comprises: means for displacing a core of the first length of fiber from a fiber axis.  
because the resulting configurations would facilitate tailoring bend sensitivity. Kuang, Abstract (“The effects of interval between rollers, relative displacement and number of rollers on the sensitivity of the displacement sensor are analyzed both experimentally and numerically.”).
Claims 5, 8-10, 15, 18-20 
Claims 5, 8-10, 15, 18-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (2013/0146569; “Woods”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”) as applied in the rejection of claims 1 and 11, and further in view of Picard al. (2003/.0204283; “Picard”)
Regarding claims 5, 8-10, 15, 18-20, Picard discloses in figures 1-9 and 13-27, and related text: “ Apparatus, systems, and methods for monitoring the processing of a workpiece that includes directing an incident laser beam onto the workpiece and using an optical detector for measuring a signal emitted from the workpiece as a result of the incident laser beam. The detector generates at least two signals based upon the optical signal. The method also involves use of a light source monitor in determining workpiece processing quality based upon the quotient of the two outputs as well as a magnitude of one of the two quotients.” Picard, Abstract.
[0013] FIG. 1 is a schematic diagram of an automated plasma arc system.
[0014] FIG. 2 is a schematic diagram of a closely-coupled plasma arc system according to one embodiment of the present invention.
[0015] FIG. 3 is a flow chart illustrating a screen hierarchy of the controller according to one embodiment of the present invention.
[0016] FIG. 4 is a screen shot of a controller display screen according to one embodiment of the present invention.
[0017] FIG. 5A is a screen shot of a parametric shape library for use in a controller according to one embodiment of the present invention.
[0018] FIG. 5B is a screen shot of a change consumables screen of a controller according to one embodiment of the present invention.
[0019] FIG. 6 is a block diagram illustrating a closed-loop power supply according to one embodiment of the present invention.
[0020] FIG. 7A is a schematic diagram of a side view of a closed-loop power supply according to one embodiment of the present invention.
[0021] FIG. 7B is a schematic diagram of another side view of a closed-loop power supply according to one embodiment of the present invention.
[0022] FIG. 7C is a schematic diagram of a top view of a closed-loop power supply according to one embodiment of the present invention.
[0023] FIG. 8 is a schematic diagram of a top view of an automatic process controller according to one embodiment of the present invention.
[0024] FIG. 9 is a block diagram illustrating an automatic process controller according to one embodiment of the present invention.
[0031] FIG. 13 is a schematic diagram illustrating an interaction between a torch height controller, a power supply and a CNC according to one embodiment of the present invention.
[0032] FIG. 14 is a block diagram illustrating a torch height controller according to one embodiment of the present invention.
[0033] FIG. 15 is a flow chart illustrating a closely-coupled plasma process according to one embodiment of the present invention.
[0034] FIG. 16 is a flow chart illustrating a part program execution according to one embodiment of the present invention.
[0035] FIG. 17 is a flow chart illustrating control of a drive system according to one embodiment of the present invention.
[0036] FIG. 18 is a flow chart illustrating control of a torch height control according to one embodiment of the present invention.
[0037] FIG. 19 is a flow chart illustrating control of a power supply according to one embodiment of the present invention.
[0038] FIG. 20 is a flow chart illustrating control of automatic process control according to one embodiment of the present invention.
[0039] FIG. 21 is a block diagram of a material processing apparatus in accordance with an embodiment of the present invention.
[0040] FIG. 22A is a schematic sectional view of a processing head assembly in accordance with an embodiment of the present invention.
[0041] FIG. 22B is a close-up schematic sectional view of a nozzle in accordance with an embodiment of the present invention.
[0042] FIG. 23 is a block diagram of a material processing apparatus comprising a light source monitor in accordance with an embodiment of the present invention.
[0043] FIG. 24A is a perspective view of an optical receiver of a material processing apparatus for monitoring the light emitted by a workpiece in accordance with an embodiment of the present invention.
[0044] FIG. 24B is a cross-section view of an embodiment of a laser cutting head and an optical receiver of the present invention.
[0045] FIG. 24C is a close-up cross-section view of a port in accordance with an embodiment of the present invention.
[0046] FIG. 25 is an illustration of a detector system for monitoring quality of the processing performed by a material processing apparatus in accordance with an embodiment of the present invention.
[0047] FIG. 26 is a graph of data representative of an embodiment of a material processing system of the present invention.
[0048] FIG. 27 is a schematic diagram of a closely-coupled laser cutting system according to one embodiment of the present invention.
Picard, pars. [0013]-[0024] and [0031]-[0048].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Woods in view of Van Newkirk and further in view of Uden’s optical fiber bending device to comprise:
5.  The apparatus of claim 1, wherein the power source comprises an electrical voltage source.  
8.  The apparatus of claim 1, further comprising a memory storing a calibration table in which different beam characteristics are correlated with different fiber perturbation values, wherein the beam controller is further configured to: receive information about a demanded laser attribute for the tuning the delivery of the laser to the workpiece; perform a look-up from the calibration table based on the information about the demanded laser attribute, wherein the beam perturbation device drive level is identified based on the looked-up from the calibration table.  
9.  The apparatus of claim 1, wherein the beam controller comprises a general purpose microprocessor or application specific integrated circuit.  
10.  The apparatus of claim 9, wherein the general purpose microprocessor is configured to execute instructions stored in a memory for controlling the perturbation assembly based on a demanded laser attribute for the tuning the delivery of the laser to the workpiece.  
15.  The apparatus of claim 11, wherein the power source comprises an electrical voltage source.  
18.  The apparatus of claim 11, further comprising a memory storing a calibration table in which different beam characteristics are correlated with different fiber perturbation values, wherein the variably controlling means is further configured to: receive information about the demanded laser attribute for the delivery of the laser to the workpiece; look-up one of the fiber perturbation values from the calibration table based on the information about the demanded laser attribute, wherein the control signal is generated based on one of the one of the fiber perturbation values.  
19.  The apparatus of claim 11, wherein the beam controller comprises a general purpose microprocessor or application specific integrated circuit.  
20.  The apparatus of claim 19, wherein the general purpose microprocessor is configured to execute instructions stored in a memory for generating the control signal. 
because the resulting configurations would facilitate controlling laser beam modifications of workpieces in industrial environments.  Picard, par. [0116] (“As shown in the drawings for the purposes of illustration, a system according to the invention monitors the processing of a workpiece in an industrial environment. The system serves as an on-line cut monitor system that is insensitive to cutting direction and operates in near real-time to provide a reliable indication of cut quality. Measurement of the temperature of the cutting front has been found to be a generally reliable indicator of cut quality. More specifically, when a clean cut is being produced under optimal conditions, the average cut face temperature is relatively constant. Significant deterioration in cut quality, e.g., the presence of excessive dross, uneven kerf width, or rough cut edges are typically accompanied by variations in the cut face temperature. The system according to the invention is capable of detecting a gross change in the average temperature and irregular fluctuations in temperature of varying amplitude and frequency. In particular, the system measures light intensity at two spectral bands. The measured intensities are processed (e.g. a ratio of the spectral bands is determined) and the results are used in conjunction with a lookup table to ascertain a cut-quality in real-time. In addition, remote sensing of the temperature relative to a laser beam has been found to be advantageous.”).
Claims 4 and 14
Claims 4 and 14  are  rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (2013/0146569; “Woods”) in view of Van Newkirk et al. (Bending sensor combining multicore fiber with a mode-selective photonic lantern, Optics Letters, V. 40, N. 22, 2015; “Van Newkirk”), and further in view of Uden et al. (Ultra-high-density spatial division multiplexing with a few-mode multicore fibre. Nature Photonics, 8(11), 865-870, 2014; “Uden”) as applied in the rejection of claims 1 and 11, and further in view of Donlagic et al. (Propagation of the Fundamental Mode in Curved Graded Index Multimode Fiber and Its Application in Sensor Systems, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 18, NO. 3, MARCH 2000; “Donlagic”).
Regarding claims 4 and 14, Donlagic discloses in figures 1 and 2, and related text: “The fundamental mode within graded index multimode fiber proves to be very insensitive to macrobends if bend radius is larger than certain critical value. If bend radius is reduced below critical value the loss increases very rapidly and this allows for construction of relatively sensitive macrobend fiber optic sensor.” Donlagic, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Woods in view of Van Newkirk and further in view of Uden’s optical fiber bending device such that the first length of fiber has a graded-index refractive index profile, as recited in claims 4 and 14, because the resultant configurations would facilitate tailoring macrobend sensitivity. Donlagic, II. Theory. B. Comparison of Pure Bend Loss of Fundamental Mode in Single-Mode and Graded Index Multimode Fiber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883